FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 15, 2021

                                       No. 04-19-00716-CV

     THE STATE OF TEXAS ex. rel. Todd A. Durden, In His Official Capacity as County
                                    Attorney,
                                    Appellant

                                                 v.

 James T. 'Tully' SHAHAN, In His Official Capacities as County Judge, Mark Frerich, In His
 Official Capacity as County Commissioner, Joe Montalvo, In His Official Capacity as County
Commissioner, Dennis Dodson, In His Official Capacity as County Commissioner, Tim Ward, In
  His Official Capacity as County Commissioner, Kinney County Commissioners Court and
                                     Kinney County,
                                         Appellee

                  From the 63rd Judicial District Court, Kinney County, Texas
                                     Trial Court No. 4866
                           Honorable Sid L. Harle, Judge Presiding


                                          ORDER

        Appellant filed a reply brief on December 15, 2020. On December 29, 2020, Appellees
filed a motion for leave to file a sur-reply brief and the sur-reply brief. See TEX. R. APP. P. 38.3,
38.6(c).
       Appellees’ motion is GRANTED. Appellees’ sur-reply brief is deemed timely filed.


       It is so ORDERED January 15, 2021.

                                                                     PER CURIAM



       ATTESTED TO:________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT